*489Judgment, Supreme Court, New York County (Micki A. Scherer, J.), rendered September 19, 2007, convicting defendant, upon her plea of guilty, of assault in the second degree, and sentencing her a term of 3V2 years, unanimously reversed, on the law, to the extent appealed from, the sentence vacated and the matter remanded for resentencing.
As the People concede, defendant should be resentenced because the court expressed reservations about the fairness of the negotiated sentence but stated, erroneously, that it lacked any discretion to impose a more lenient sentence (see People v Farrar, 52 NY2d 302 [1981]). We decline defendant’s alternative request for a reduced sentence. Concur—Saxe, J.P., Friedman, Nardelli, Freedman and Abdus-Salaam, JJ.